STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    July 30, 2015
               Plaintiff-Appellee,

v                                                                   No. 321064
                                                                    Wayne Circuit Court
KEITH DEJUAN JACKSON,                                               LC No. 13-010718-FH

               Defendant-Appellant.


Before: WILDER, P.J., and SHAPIRO and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant was convicted of possession of a firearm by a person convicted of a felony
(felon-in-possession), MCL 750.224f, carrying a concealed weapon, MCL 750.227, possession
of a firearm during the commission of a felony (felony-firearm), MCL 750.227b, and possession
of marijuana, MCL 333.7403(2)(d). Defendant was sentenced, as a third habitual offender, MCL
769.11, to three years’ probation for both felon-in-possession and carrying a concealed weapon,
two years’ imprisonment for felony-firearm, and 109 days in jail, time served, for possession of
marijuana. Defendant does not challenge his convictions on appeal, but instead appeals as of
right the trial court’s imposition of certain fees and costs. We vacate the challenged costs and
fees and remand for further proceedings.

       This case arises from an encounter between Detroit Police officers and defendant on
November 14, 2013. While on patrol, the officers noticed defendant, who matched the
description of a robbery suspect sought by police. Defendant began to act furtively and
suspicious when one officer spoke to him. Defendant walked quickly away from the officers and
entered a nearby home. The officers pursued him and recovered a .32-caliber revolver from a
clothes hamper in the house and two baggies containing suspected marijuana from defendant’s
pants pocket.

       At sentencing, the trial court imposed a $130 crime victim’s assessment fee, $400 in
attorney fees, $600 in court costs, and a $10 monthly supervisory fee. Other than simply stating
the amounts of the fees and costs, the trial judge did not discuss them on the record.

        Defendant contends that the Supreme Court’s holding in People v Cunningham, 496
Mich. 145; 852 NW2d 118 (2014), prevents a trial court from imposing costs and fees not
specifically authorized by statute. As a result, defendant argues that this Court should vacate the



                                                -1-
portion of the trial court’s order that imposes $600 in court costs and a $10 monthly supervisory
fee.1

        In Cunningham, the Supreme Court overruled People v Sanders, 296 Mich. App. 710; 825
NW2d 87 (2012), which had authorized trial courts to impose a “generally reasonable” amount
of court costs under MCL 769.1k(1)(b)(ii). Id. at 715. Rather, the Supreme Court held “that
MCL 769.1k(1)(b)(ii) does not provide courts with the independent authority to impose ‘any
cost.’ Instead, . . . MCL 769.1k(1)(b)(ii) provides courts with the authority to impose only those
costs that the Legislature has separately authorized by statute.” Cunningham, 496 Mich. at 158.

        However, the Legislature addressed the issue on October 17, 2014, after Cunningham
was decided, when it amended MCL 769.1k to allow a trial court to impose “any cost reasonably
related to the actual costs incurred by the trial court without separately calculating those costs
involved in the particular case.” MCL 769.1k(1)(b)(iii). This Court recently held that the
amended version of the statute “authorizes the imposition of costs independently of the statute
for the sentencing offense” so long as the trial court establishes a factual basis to determine
whether the imposed costs were reasonably related to the court’s actual costs. Konopka, slip op
at 7-8. If there is no factual basis upon which this Court may make such a determination, it is
appropriate to remand the case to the trial court for further proceedings. Id., slip op at 8.

        In this case, defendant was convicted of felon-in-possession, MCL 750.224f, carrying a
concealed weapon, MCL 750.227, felony-firearm, MCL 750.227b, and possession of marijuana,
MCL 333.7403(2)(d). None of these statutes authorizes a trial court to impose fees or costs.
This case also does not qualify as one of the “variety of circumstances” in which the Legislature
has specifically conferred upon a trial court the authority to impose fees and costs. See
Cunningham, 496 Mich. at 150-151. Accordingly, were it not for the Legislature’s amendment to
MCL 769.1k and this Court’s recent holding in Konopka, the trial court in this case would have
erred in imposing the $600 court costs and the $10 monthly supervisory fee. See id. at 158.

       However, the amended version of MCL 769.1k “applies to all fines, costs, and
assessments ordered or assessed before June 18, 2014.” 2014 PA 352, enacting § 1. “ ‘When a
new law makes clear that it is retroactive, an appellate court must apply that law in reviewing
judgments still on appeal that were rendered before the law was enacted, and must alter the
outcome accordingly.’ ” Mayor of Detroit v Arms Technology, Inc, 258 Mich. App. 48, 65; 669
NW2d 845 (2003) (citation omitted). The trial court in this case imposed the costs and fees at
issue on March 3, 2014. Thus, the amended statute applies.

       Under the amended version of MCL 769.1k, a trial court may impose “any cost
reasonably related to the actual costs incurred by the trial court without separately calculating
those costs involved in the particular case.” MCL 769.1k(1)(b)(iii). In order to show that the
imposed cost was reasonably related to its actual cost, however, the trial court must provide


1
  We review an unpreserved objection to a trial court’s imposition of fees and costs for plain
error affecting substantial rights. People v Konopka, ___ Mich App ___; ___ NW2d ___ (2015),
slip op at 6.



                                               -2-
some factual basis. See id; Konopka, slip op at 7-8. In this case, the trial court imposed the costs
and fees with no explanation whatsoever, as it was not required to do so under then-existing law.
See Sanders, 296 Mich. App. at 715. Thus, there is simply no basis for this Court to determine if
the $600 court costs and the $10 monthly supervisory fee are reasonably related to the trial
court’s actual costs. Remanding to the trial court for provision of that factual basis is, therefore,
appropriate.

        We vacate the trial court’s imposition of $600 in court costs and a $10 monthly
supervisory fee and remand for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                              /s/ Kurtis T. Wilder
                                                              /s/ Douglas B. Shapiro
                                                              /s/ Amy Ronayne Krause




                                                -3-